Name: Commission Regulation (EC) No 1249/2000 of 15 June 2000 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the final date for using the specific aid, the repayment of unused amounts and detailed rules for the advance on the specific aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|32000R1249Commission Regulation (EC) No 1249/2000 of 15 June 2000 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the final date for using the specific aid, the repayment of unused amounts and detailed rules for the advance on the specific aid Official Journal L 142 , 16/06/2000 P. 0003 - 0004Commission Regulation (EC) No 1249/2000of 15 June 2000amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the final date for using the specific aid, the repayment of unused amounts and detailed rules for the advance on the specific aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Article 7 thereof,Whereas:(1) Article 40(2) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 909/2000(4), fixes 30 June of the year following that of harvest as the final date by which the specific aid must be used by producer groups. The specific aid is paid on the basis of deliveries which may be made up to 30 April of the year following that of harvest and, therefore, certain producer organisations have difficulties using the specific aid in full within the following two months and meeting the 30 June deadline. A longer period should therefore be laid down for using the specific aid. Moreover, to ensure that unused amounts are paid back within the given deadlines, the Member States should be obliged to recover any unused amounts from producer organisations.(2) Article 42(1) of Regulation (EC) No 2848/98 allows the Member States to pay producer organisations an advance on the specific aid on the basis of the quantities of tobacco delivered to the processor. To allow an actual advance to be granted, the application for an advance should be based on the quantities of tobacco covered by cultivation contracts rather than waiting for the deliverey of the product, bearing in mind that the advance is paid on condition that a security is lodged equal to 115 % of that advance. The advance should however be limited to 50 % of those quantities.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2848/98 is hereby amended as follows:1. Article 40(2) is replaced by the following:"2. The specific aid may be used by producer groups up to 31 July of the year following that of harvest in the case of groups of varieties VI, VII and VIII and up to 15 July of the year following that of harvest in the case of the other groups of varieties and for the following purposes only:- the employment of technical staff to assist members in improving the quality of their production and respect for the environment,- the supply to members of certified seeds and seedlings and of other means of production in order to improve product quality,- environmental protection measures,- the implementation of infrastructure measures for enhancing the value of products supplied by the members, in particular tobacco-grading facilities,- the employment of administrative staff to administer the premium and ensure that the group complies with Community rules,- the reimbursement of the costs incurred in lodging securities under Article 42."2. The following paragraph is added to Article 40:"2a. Any amounts not used in full or in part in accordance with paragraph 2 must be paid back to the Member State and shall be deducted from the expenditure financed under the European Agricultural Guidance and Guarantee Fund."3. Article 42(1) is replaced by the following:"1. On application, the Member State shall pay the producer group from the 16 October of the year of the harvest an advance on the specific aid. The size of the advance shall be established on the basis of a maximum of 50 % of the quantity of tobacco covered by cultivation contracts concluded by the group at the time of the application. The Member States shall lay down the additional conditions for payment of the advance."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 105, 3.5.2000, p. 18.